Order entered September 20, 2018




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00302-CR

                                DETION HENDERSON, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 422nd Judicial District Court
                                   Kaufman County, Texas
                            Trial Court Cause No. 16-50722-422-F

                                           ORDER
        Before the Court is appellant’s September 18, 2018 third motion for extension of time to

file his brief. We GRANT the motion and ORDER the amended brief received September 19

filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE